Citation Nr: 0532087	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of asbestos exposure.

2.  Entitlement to service connection for interstitial 
fibrosis and pleural calcification as a result of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1948 to May 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In September 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.

In November 2004, the board remanded the matter for 
additional evidentiary and procedural development.



FINDINGS OF FACT

1.  The veteran does not have chronic obstructive pulmonary 
disease attributable in any way to his period of service.

2.  The veteran has interstitial fibrosis and pleural 
calcification as a result of asbestos exposure during 
service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic 
obstructive pulmonary disease have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2005).

2.  The criteria for service connection for interstitial 
fibrosis and pleural calcification as a result of asbestos 
exposure have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a scar of 
the right forearm, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005).

I. Factual Background

The veteran claims that he was exposed to asbestos during 
active service and that he now has a respiratory disorder as 
a result of such exposure.  The veteran served with the 
United States Navy from March 1948 to May 1957.  He served 
aboard the U.S.S. Freemont and the U.S.S. Mt. Olympus.  He 
has alleged that he was exposed to asbestos on both naval 
ships, while he was sleeping on the top level of a five-
tiered bunk which had asbestos-covered pipes overhead.  
Additionally, he was exposed when he swept up the engine room 
and passageways; and when he assisted in cleaning up asbestos 
while the ship was dry docked in Charleston, South Carolina.  

The veteran's service medical records reveal that he 
underwent several photofluorographic chest x-rays during his 
period of service.  In January 1942 and April 1956, the 
reports indicated that there was increased bronchovascular 
markings on the right side.

In October 2001, Alvin J. Schonfeld, D.O., recorded the 
veteran's exposure history.  Post-service, the veteran worked 
in attics and laboratories cleaning out asbestos after pipe 
work was performed, and he also changed brake shoes on heavy 
equipment.  The examiner noted that the veteran knocked 
asbestos off of pipes and swept it up, both in his naval and 
civilian career.  He diagnosed the veteran as having 
interstitial fibrosis caused by bilateral asbestosis, as well 
as bilateral asbestos-related pleural disease.  The veteran 
has also submitted a May 1999 statement from Dr. Shamlou that 
there was evidence of prior asbestos exposure.  

In October 2002, the veteran submitted to a VA examination.  
The examiner reviewed the claims folder and noted that the 
veteran had both civilian and service exposure to asbestos.  
He diagnosed the veteran as having chronic obstructive 
pulmonary disease with interstitial fibrosis and pleural 
calcification.  He opined that that it was as likely as not 
that the veteran's interstitial fibrosis was caused by 
asbestos exposure during service.  

II. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002);       38 C.F.R. §§ 3.303, 3.306 (2005).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including bronchiectasis, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A.           
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II. Analysis

Under applicable criteria, VA must determine whether military 
records demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
VA Manual 21-1, Part VI, paragraph 7.21; VA O.G.C. Prec. Op. 
No. 4-2000 (April 13, 2000), published at 65 Fed Reg. 33422 
(2000); see also Ashford v. Brown, 10 Vet. App. 120, 123-24 
(1997).

Chronic Obstructive Pulmonary Disease

The veteran contends that service connection for chronic 
obstructive pulmonary disease is warranted.  He alleges that 
it is due to asbestos exposure during service.  It is noted 
that the RO appears to have conceded exposure to asbestos 
during service.  There is, however, no evidence in the 
service medical records that the veteran's current chronic 
obstructive pulmonary disease manifested during active duty, 
nor is there evidence that they manifested to a compensable 
degree within one year of separation from service in 
accordance with 38 C.F.R. §§ 3.307 and 3.309 (2005).   

In this case, the record contains absolutely no indication 
that the veteran's current chronic obstructive pulmonary 
disease is causally related to his active service or any 
incident therein.  Rather, the record indicates that the 
veteran's interstitial fibrosis and pleural calcification are 
related to asbestos exposure during service.  In October 
2002, the examiner diagnosed the veteran as having chronic 
obstructive pulmonary disease and interstitial fibrosis and 
pleural calcification; however, he specified that the 
interstitial fibrosis was related to asbestos exposure during 
service.

The Board has considered the veteran's lay contentions that 
his current chronic obstructive pulmonary disease is related 
to his period of service, specifically asbestos exposure.  As 
a layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his contentions are 
not probative to the issue at hand.  

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for chronic obstructive pulmonary 
disease.

Interstitial Fibrosis

In this case, the RO has conceded that the veteran may have 
been exposed to asbestos during active service.  It is noted 
that the veteran has also reported a significant history of 
asbestos exposure both before and after his active service.  
However, the October 2002 VA examiner has reviewed the 
medical evidence of record and opined that the veteran's 
interstitial fibrosis was as likely as not caused by asbestos 
exposure during service.

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the veteran's 
current interstitial fibrosis and pleural calcification is 
related to service.  Thus, service connection for 
interstitial fibrosis and pleural calcification as a result 
of asbestos exposure is warranted.


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for interstitial fibrosis and pleural 
calcification as a result of asbestos exposure is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


